 Case 1:19-cv-01108-MN Document 33 Filed 02/14/20 Page 1 of 1 PageID #: 267




February 14, 2020                                                              Stamatios Stamoulis
                                                                           stamoulis@swdelaw.com

VIA HAND DELIVERY AND CM/ECF
The Hon. Maryellen Noreika
United States District Court
844 N. King Street, Unit 26
Wilmington, DE 19801

       RE: Rothschild Digital Confirmation, LLC v. Acumatica, Inc., C.A. No. 19-1108-MN

Dear Judge Noreika,

        I write on behalf of Plaintiff Rothschild Digital Confirmation in the above-captioned
action to identify the single most similar case to the claims at issue in advance of the upcoming
hearing (D.I. 15). The Federal Circuit case most similar to the above-captioned case is Ancora
Technologies, Inc. v. HTC America, Inc., 908 F.3d 1343 (Fed.Cir. 2018).

        There, the panel in Ancora held that such claims were patent eligible because they related
to “a particular arrangement of elements” that “is a technical improvement over the prior art.”
See Ancora, at 1349. The Federal Circuit explained that “claim 1 of the…patent is directed to a
solution to a computer-functionality problem: an improvement in computer functionality that has
the specificity to transform a claim from claiming only a result to one claiming a way of
achieving it.” Id. (internal citations and quotations omitted).

        As in Ancora, the claims at issue here solved a problem in the prior art of digital
technology – namely that digital technology made secure association of information with images
more difficult. See ’872 patent at Col. 1:57-60. Indeed, the arrangement of steps to accomplish
the task of securely associating information with images is claimed with specificity in the claims,
as in Ancora. The claims at issue here are patent eligible like the claims in Ancora.

                                                     Respectfully,




                                                     Stamatios Stamoulis (#4606)
                                                     Counsel for Plaintiffs



cc: Counsel of Record (via CM/ECF)
